Citation Nr: 1311470	
Decision Date: 04/08/13    Archive Date: 04/19/13

DOCKET NO.  08-25 772	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.   Entitlement to service connection for low back pain (claimed as spasms).

2.   Entitlement to an initial compensable evaluation for right lower extremity shin splints (also claimed as stress fracture), effective February 26, 2007.

3.  Entitlement to an initial compensable evaluation for left lower extremity shin splints (also claimed as stress fracture), effective February 26, 2007.


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The Veteran served on active duty from January 1997 to May 1997 and from December 1998 to February 2007.

These matters come before the Board of Veterans' Appeals (Board) from a May 2007 rating decisions of the Department of Veterans' Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file indicates that there is relevant information to the Veteran's current claims and such evidence has been considered accordingly.

The issues of increased disability ratings for bilateral lower extremity shin splints (also claimed as stress fracture), are remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

The Veteran has not been shown to have experienced a low back disorder as a result of his period of active service and no such disorder is shown to have manifested to a compensable degree within any applicable presumptive period.


CONCLUSION OF LAW

The criteria for establishing service connection for a low back disorder have not been met.  38 U.S.C.A. §§ 1110, 5103, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.304 (2012).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012) redefined VA's duty to assist the Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2012).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim. Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In a pre-adjudication letter dated in December 2006 the RO notified the Veteran of the evidence needed to substantiate his claim for service connection for low back pain.  The letter also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist him in obtaining and the evidence it was expected that he would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).  

Given the above, no further development is required with respect to the duty to notify.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim. 38 C.F.R. § 3.159(c) (4). 

The Veteran's relevant service treatment records have been obtained.  In April 2010, the RO requested service medical records from Camp Arifjan, Kuwait, for the period of March 2005; and, Landstuhl Regional Medical Center from 2006 through 2007.  A formal finding of unavailability of records for Camp Arifjan, Kuwait was issued in April 2012.  Treatment reports for Landstuhl Regional Medical Center from September 2004 through January 2007 are in the claims file.  There is no indication of any additional, relevant records that the RO failed to obtain.  

The Veteran was afforded VA examinations in January 2007.  The Board finds the examination report to be thorough and adequate upon which to base a decision with regard to the claim of service connection.  The VA examiner personally interviewed and examined the Veteran, including eliciting a history from the Veteran, and provided the information necessary to decide the claim.  

All known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  

In sum, the Board finds that the duty to assist and duty to notify provisions of the VCAA have been fulfilled and no further action is necessary under the mandates of the VCAA.


I.  Laws and regulations 

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2012).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.
Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).  Moreover, the provisions of 38 C.F.R. § 3.303(b) apply only to chronic diseases listed in 38 C.F.R. § 3.309(a). Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013)).  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic." Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim. 38 C.F.R. § 3.303 (2012).  Additionally, the provisions of 38 C.F.R. § 3.303(b) have been determined to apply only to the specifically enumerated chronic diseases under 38 C.F.R. § 3.309(a).  Walker, 708 F.3d 1331 (Fed. Cir. 2013)).  

Service connection for certain chronic diseases, such as arthritis, may also be established based upon a legal presumption by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2012).  In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2012).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant. See Masors v. Derwinski, 2 Vet. App. 181   (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

In relevant part, 38 U.S.C.A. § 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).
The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology." Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible. See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

Analysis

As noted previously, service treatment records from Landstuhl Regional Medical Center have been obtained, covering the period from September 2004 through January 2007.  Such records do not indicate complaints, treatment, or diagnosis of a chronic low back disorder.

A service treatment record in December 2006 in Heidleberg reflects complaints of low back pain.  The problems list on that report noted lumbago and back strain.  There is no other showing of in-service complaints or treatment referable to the back.

The Veteran underwent a pre-separation fee based VA examination in January 2007.  He reported being treated in 2005 after heavy lifting when he began to have central low back pain that was none radiating.  He was treated with physical therapy and motrin, and within two weeks his symptoms resolved.  They have reoccurred several times since and have resolved.   He reported to the examiner that he had very mild back pain that "does not really bother him."  The examiner noted no limp or apparent distress.  There was no lordosis, scoliosis, or kyphosis.  There was no motor or sensory loss on either lower extremity.  Reflexes were brisk and equal at the knees and ankles and there was no tenderness on any aspect of the posterior spine from the sacrum to the cervical area.  Both leg raises were negative.  The Veteran easily touched his toes. The diagnosis was low back pain, no etiology/pathology found.

The Veteran was afforded a fee based VA examination in July 2012.  While the examiner did not diagnose any low back disorder, he noted that the Veteran was able to undress without substitute movements or reports of pain.  His shoulders and pelvis were straight and there was no pelvic obliquity of difference in leg lengths.  There was no abnormal kyphotic or lordotic posture of the spine; nor, any indication of a scoliotic deformity.  He had symmetrical muscle mass of the torso and extremities. 

Based on the above, the Board finds no indication that the Veteran currently has a chronic low back disability.  To that extent, pain is not analogous to disability.  Pain alone, without a diagnosed or identifiable underlying malady or condition, does not constitute a disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  Significantly, there is no indication of a chronic low back disability in service or a current diagnosis of a low back disability at anytime during the appeal period.  As noted, the pre-separation VA examination in January 2007 found no evidence of any chronic low back disorder, and there are no post service treatment records for a low back disorder.  Accordingly, service connection for a low back disability must be denied. See Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992); Caluza v. Brown, 7 Vet. App. 498, 505 (1995) (recognizing that "[a] service connection claim must be accompanied by evidence which establishes that the claimant currently has the claimed disability").  


ORDER

Service connection for a low back disorder is denied. 



REMAND

With regard to the claims for initial compensable ratings for right and left shin splints, the Board finds that further development is necessary.  The Veteran's bilateral lower extremity shin splints have been evaluated under 38 C.F.R. § 4.124a Diagnostic Code 5099-5020.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen. 38 C.F.R. § 4.27 (2012).  

The Board notes that synovitis is rated under Diagnostic Code 5020 on limitation of motion of affected parts, as degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5020 (2012).  Diagnostic Code 5003 provides that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When however, the limitation of motion of the specific joint or joints involved is non-compensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2012).

The Veteran was afforded a VA fee based examination prior to discharge in January 2007.  He was afforded a second VA fee based examination in August 2012.  Unfortunately both examinations produced unclear results, in that neither examination contained range of motion studies of the knees or ankles.  In this regard, the latter examination noted the range of normal knee motion (from 0 to 140 degrees) but is not clear whether this was the Veteran's motion or simply the standard by which normal motion is measured.  Moreover, no findings were provided as to the ankles.

For these reasons, the Board finds that a new examination should be conducted to assess the current severity of his bilateral shin splint disability.  Hart v. Mansfield, 21 Vet. App. 505, 508 (2007) (VA's duty to assist a Veteran includes providing a thorough and contemporaneous examination when the record does not adequately reveal the current state of the Veteran's disability, such as when the evidence indicates that the current rating may be incorrect due to the passage of time and a possible increase in disability).

Accordingly, the claims for initial compensable ratings for bilateral shin splints are REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination to determine the current severity of his service-connected bilateral lower extremity shin splints (also claimed as stress fracture).  The claims folder must be provided to and reviewed by the examiner in conjunction with the requested VA examination.  All indicated tests and studies should be performed, and all findings should be set forth in detail.

The VA examiner should indicate all present symptoms and manifestations attributable to the Veteran's service-connected right and left leg shin splints.  In evaluating the Veteran, the examiner should report complete range of motion findings for the bilateral lower extremities (bilateral knees and ankles).  The examiner should be asked to indicate whether pain or weakness significantly limits functional ability during flare-ups or when the measured area is used repeatedly over a period of time. The examiner should also be asked to determine whether the right and/or left leg exhibits weakened movement, excess fatigability or incoordination.  These determinations should be expressed in terms of additional range of motion loss due to any weakened movement, excess fatigability or incoordination.

The VA examiner is requested to give as thorough consideration as possible to the question of whether there is additional range of motion loss attributable to pain, weakness, or other forms of functional loss.  In addition, any impairment to the tibia or fibula should be noted, to include whether there is nonunion or malunion and the degree of disability caused by malunion, if any.  The examiner should also note any injury to the muscles of the right and/or the left leg caused by the shin splints.

2.  Thereafter, readjudicate the claims for initial compensable ratings for bilateral lower extremity shin splints (also claimed as stress fracture), to include consideration of all potentially applicable diagnostic codes including DC 5262.  If any benefits sought on appeal are not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

						(CONTINUED ON NEXT PAGE)




These claims must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


